—Appeal by the defendant from a judgment of the Supreme Court, Richmond County (J. Goldberg, J.), rendered October 20, 1997, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention on appeal, the trial court did not err in denying his request for a missing witness charge (see, People v Kitching, 78 NY2d 532; People v Gonzalez, 68 NY2d 424). O’Brien, J. P., Ritter, Santucci and Florio, JJ., concur.